DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.

Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12 and 13 provide for the use of a skincare composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 contains the trademark/trade name laponite RD and laponite XL21.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a synthetic silicate and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 5-10, 12, 13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 5,869,033, Feb. 9, 1999) in view of Kapsner et al. (US 2013/0101541, Apr. 25, 2013), as evidenced by Biesterfeld (Polybutenes, 2021).
Schulz discloses a composition comprising an amount of an organophilic clay in a pharmaceutically acceptable non-toxic dermatological vehicle to prevent skin irritation by fecal enzymes (abstract). Such fecal enzymes include trypsin (col. 1, lines 20-21). Skin irritation by proteolytic enzymes present in feces are found in patients having colostomies and the like. Such patients would benefit from improved treatments to prevent skin irritation due to fecal enzymes (col. 1, lines 35-39). The organophilic clay 
Schulz differs from the instant claims insofar as not disclosing wherein the composition comprises PEG 200 (i.e. first binding agent) and polybutene (i.e. second binding agent).
However, Kapsner et al. disclose a personal care composition for cleansing and conditioning hair or skin (¶ [0116]). The composition may comprise at least one organic conditioning oil, either alone or in combination with other conditioning agents (¶ [0058]). Suitable organic conditioning oils for use as conditioning agents include hydrocarbon oils. Hydrocarbon oils include hydrocarbon polymers (¶ [0060]). Suitable hydrocarbon polymers include polybutene, such as the copolymer of isobutylene and butene, which 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Schulz discloses wherein the composition comprises a pharmaceutically acceptable non-toxic dermatological vehicle. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated PEG-200 and polybutene, such as copolymer of isobutylene and butene, into the composition of Schulz since they are known and effective dermatological vehicles that provide conditioning benefits and may be used in combination as taught by Kapsner et al. 
In regards to instant claim 1 reciting polybutene with Mn of less than 3000, as evidenced by Biesterfeld, L-14 polybutene has a molecule weight of 370. 
In regards to the amount recited in instant claims 5 and 8, the prior art discloses PEG-200 and polybutene as conditioning agents. It would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount depending on the level of conditioning effect desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. Furthermore, Schulz discloses wherein selection and formulation of a dermatological vehicle is within the capability of a skilled practitioner without undue experimentation. 
In regards to instant claim 12, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the . 

2.	Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 5,869,033, Feb. 9, 1999) in view of Kapsner et al. (US 2013/0101541, Apr. 25, 2013), and further in view of Agarwal et al. (US 2016/0287493, Oct. 6, 2016), as evidenced by Biesterfeld (Polybutenes, 2021) and Schnell et al. (US 2002/0065354, May 30, 2002).
The teachings of Schulz and Kapsner et al. are discussed above. Schulz and Kapsner et al. do not disclose wherein the composition comprises laponite RD.
However, Agarwal et al. disclose wherein Laponite RD is a synthetic hectorite (¶ [0021]). 
As evidenced by Schnell et al., Laponite RD has CAS NO. 53320-86-8 (¶ [0037]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Schulz discloses wherein the composition comprises hectorite. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated laponite RD into the composition of Schulz since it is a known and effective hectorite as taught by Agarwal et al. 

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 5,869,033, Feb. 9, 1999) in view of Kapsner et al. (US 2013/0101541, Apr. 25, 2013), and further in view of Modak et al. (US 2007/0020342, Jan. 25, 2007), as evidenced by Biesterfeld (Polybutenes, 2021).
The teachings of Schulz and Kapsner et al. are discussed above. Schulz and Kapsner et al. do not disclose wherein the composition comprises potato starch.
However, Modak et al. disclose a composition for preventing irritation of skin (abstract). The composition may comprise a thickening agent, such as potato starch (¶ [0028]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Schulz discloses wherein the composition comprises thickening agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated potato starch into the composition of Schulz since it is a known and effective thickening agent as taught by Modak et al. 

4.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 5,869,033, Feb. 9, 1999) in view of Kapsner et al. (US 2013/0101541, Apr. 25, 2013), and further in view of National Institute of Diabetes and Digestive and Kidney Diseases (Ostomy Surgery of the Bowel, Dec. 23, 2016) and Freeman (US 6,888,042, May 3, 2005), as evidenced by Biesterfeld (Polybutenes, 2021).

However, National Institute of Diabetes and Digestive and Kidney Diseases discloses wherein skin irritation is the most common complication for people with an ostomy. If the external ostomy pouch does not fit properly, stool or stool contents can leak out around the stoma and under the pouch (Skin Irritation). 
Freeman discloses a thin film device in the form of a skin-contacting baseplate for an ostomy appliance (claim 24). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the composition of Schulz into the skin-contacting baseplate for an ostomy appliance of Freeman since ostomy devices may cause skin irritation from stool leaking out as taught by National Institute of Diabetes and Digestive and Kidney Diseases and the composition of Schulz treats skin irritation from feces and may be incorporated into structures that come into contact with feces as taught by Schulz. 

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612